Citation Nr: 0947396	
Decision Date: 12/15/09    Archive Date: 12/24/09	

DOCKET NO.  07-01 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

Entitlement to service connection for hearing loss and 
tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from November 1962 to 
March 1966.  Although his DD Form 214 does not reflect any 
overseas service nor an award of the Vietnam Service Medal, 
the National Personnel Records Center (NPRC) did certify that 
the Veteran served in Vietnam from March to September 1965.  
The Veteran's military occupation was wireman, and there are 
no awards reflecting combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  There is no objective evidence of complaints, findings, 
treatment or diagnosis for hearing loss or tinnitus or head 
or ear trauma or injury at any time during or for decades 
after the Veteran was separated from service, his hearing was 
normal by whispered and spoken voice at service separation, 
and the only competent clinical opinion on file is against 
the claim.


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice 2005, prior to 
the issuance of the rating decision now on appeal from March 
2006.  This notice informed him of the evidence necessary to 
substantiate his claims, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
The notice requirements are satisfied.  

The service treatment records were collected, certain private 
medical records were submitted and the Veteran was provided a 
VA audiometric examination with a review of the claims folder 
and a request for opinions consistent with VCAA at 
38 U.S.C.A. § 5103A(d).  

During the pendency of this appeal, the Veteran wrote on at 
least two occasions that he had been provided numerous post-
service hearing tests in conjunction with his employment.  
The record shows that on two occasions in January and April 
2007, the RO attempted to collect records of private 
employment hearing examinations with Lucent Technology Bell 
Lab Innovations, but no reply was received.  The Veteran was 
so notified of this and informed that it was his 
responsibility to ensure that all relevant evidence was 
submitted for consideration.  These facts were again repeated 
in the July 2007 Supplemental Statement of the Case.  The 
Veteran has been fully informed that VA could not obtain 
private medical records on the Veteran's behalf.  All known 
available evidence has been collected to the extent possible, 
although private audiometric examinations alleged to have 
been conducted during the Veteran's post-service employment 
have not been collected through no fault of VA.  VCAA is 
satisfied to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss and tinnitus), which are 
shown to have become manifest to a compensable degree within 
one year after service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless the auditory thresholds in 
any of the relevant frequencies for speech of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz (cycles per second), is 
40 decibels or greater, or when the auditory thresholds for 
at least three of relevant frequencies are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Additionally, the US Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that threshold levels above 
20 decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Analysis:  The Veteran submitted his claim for service 
connection for hearing loss and tinnitus attributable to 
service in September 2005, at age 61, 39 years after he was 
separated from service.  It has been his central contention 
throughout this appeal that he was exposed to acoustic trauma 
during his service in Vietnam and that this directly resulted 
in diminished hearing and tinnitus which he has subjectively 
perceived ever since service until present.  

As noted above, the Veteran's DD Form 214 does not reflect 
any overseas or foreign service and no award of the Vietnam 
Service Medal.  Nonetheless, NPRC reported that the Veteran 
did serve in Vietnam from 9 March to 1 September 1965.  The 
Veteran's DD Form 214 confirms that he served as a wireman, 
and the Veteran corroborated this service in statements of 
written argument.  Combat with the enemy is no objectively 
documented in the record or claimed by the Veteran.  It is 
noted that the Veteran qualified as marksman with the M-14 
rifle.

The service treatment records do not reveal any complaints, 
findings, treatment or diagnosis for hearing loss or tinnitus 
or head or ear injury or trauma at any time during service.  
The physical examination for separation from service notes 
that the ears, and drums were normal and hearing was reported 
as normal by both whispered and spoken voice.  Following 
service separation, there is in essence a complete absence of 
any objective medical or other evidence which shows or 
suggests that the Veteran manifested chronic loss of hearing 
or tinnitus during or for many decades after he was separated 
from military service.  

The earliest post-service private treatment records relevant 
to this claim that the Veteran allowed VA to access commence 
in 2003, some 37 years after service separation.  The then-
59-year-old Veteran was seen for problems with his ears and 
sinuses.  The chief problem was with the left ear which the 
Veteran reported had symptoms of pressure which seemed to 
build up.  This had been going on for some time.  "Evidently 
he had problems with his ears after an auto accident in 1986 
which was extremely severe and from what he said included 
base of skull fractures."  The examining physician wrote that 
he believed an otolaryngologist put a tube in his ear or both 
ears at that time.  The Veteran reported he had some trouble 
with hearing and some other symptoms which he could not 
definitely explain.  The Veteran ended up referred to the 
Mayo Clinic where he was given a diagnosis of a broken bone 
in his middle ear, but he did not have any of those records 
for review.  Another complaint was of some pressure in the 
sinus on the left side.  He did not know if it was related to 
his ears or not.  The Veteran reported that he "thinks he may 
have a hearing loss, but does not know if that is related to 
the sinus problems."  Physical examination did not reveal any 
apparent abnormalities, tears, deformities or fluid.  The 
physician wrote that the Veteran may have conductive and/or 
neurosensory deficits from the accident, and may also have 
Eustachian tube dysfunction from the accident.  Audiometric 
examination and CT scan was recommended.  

The Veteran was then seen some nine days later by the same 
physician.  An audiogram did show bilateral high frequency 
sensorineural hearing loss, but there was an additional  20- 
to 30-decibel conductive loss in the left ear which seemed 
consistent with his reports of a broken bone in the left ear.  
In addition to complaining of a pressure in the left ear, he 
also reported "birds all the time," which the doctor felt 
represented left ear tinnitus.  The possibility of placing 
additional tubes in the ears was discussed.  The Veteran's 
sinuses were also discussed and it was noted that he had a 
lot of allergic symptomatology.  The Veteran reported that he 
would be in a deer blind the coming weekend.  CT scan of the 
sinuses did show some evidence of chronic inflammatory 
disease but not striking.  Various treatment options were 
discussed.  

The audiogram performed at this time in 2003 appears to have 
met the requirements for threshold recognition of hearing 
loss for disability purposes in accordance with 
38 C.F.R. § 3.385.

In March 2006, the Veteran was provided a VA audiometric 
examination.  He reported noise exposure both during service 
and following service in both occupation and recreation.  The 
post-military noise exposure was working as an electrician 
for AT & T.  He reported a head injury in "1976" which caused 
a brain concussion, bleeding from the ears, and resulted in 
bilateral placement of tubes in his ears.  He also reported a 
history of sinus problems.  He denied recreational noise 
exposure.  He had been provided a left ear hearing aid in the 
past.  Audiometric testing was performed which met the pure 
tone decibel thresholds for recognition of hearing loss 
disability under 38 C.F.R. § 3.385.  When asked to report the 
circumstances and date of onset of tinnitus, "the Veteran was 
not specific."  When asked to be specific, the Veteran 
reported "I've had it a long time, I've just lived with it."  
"He would not state a specific onset date or estimate how 
many years he had had it."  Tinnitus was reported to be 
unilateral and on the left.  

In reviewing the claims folder, the VA audiologist noted that 
the Veteran's military service was as a wireman and that he 
was awarded a Marksman Ribbon for the M-14 rifle.  He also 
noted normal whispered hearing testing at all times during 
service, with no report or documentation of hearing loss or 
tinnitus during service.  He noted that the Veteran waited 
approximately 40 years to file a claim.  He noted the Veteran 
had post-military noise exposure in his civilian work and had 
been in a car accident which caused head trauma and resulted 
in a mixed hearing loss in the left ear not related to or 
consistent with acoustic trauma.  The audiologist wrote that 
the evidence did not likely show that current hearing loss 
occurred or resulted from military service.  He concluded 
that current hearing loss likely did result from post-
military noise exposure and the referenced head injury.  The 
Veteran had not been specific about tinnitus onset and it was 
not "time-locked" to acoustic trauma or military service.  
The Veteran did have a head trauma from a post-service car 
accident with mixed hearing loss in the left ear likely the 
result of middle ear trauma.  This was the same side that the 
Veteran reported constant tinnitus.  He therefore concluded 
that it was not likely that tinnitus occurred during or 
resulted from military service.  He wrote that tinnitus was 
likely the result of a head trauma in the post-service motor 
vehicle accident.  

The Board concludes that a clear preponderance of the 
evidence on file is against the Veteran's claims for service 
connection for both hearing loss and tinnitus.  The objective 
service treatment records are entirely silent for any 
complaints or findings of head or ear injury or trauma, or 
tinnitus, or hearing loss, and all testing conducted by 
whispered and spoken voice during service was normal.  
Although the Veteran is shown to have served in Vietnam for 
some 5 months and 3 weeks in 1965, it is documented that he 
did so as a wireman and exposure to combat is not documented.  
It is understood that the Veteran was exposed to some 
acoustic trauma from qualification with the M-14 rifle and 
likely some loud noise environment during service in Vietnam, 
but there is an essential absence of any objective evidence 
of symptoms of either hearing loss or tinnitus at any time 
during for nearly 40 years after he was separated from 
service.  

Although the Veteran has argued in written statements that he 
has had consistent hearing loss and tinnitus at all times 
since service separation, these complaints are somewhat 
inconsistent with other objective evidence on file such as 
the November 2003 private treatment record where the Veteran 
reported that he "thinks he may have a hearing loss, but does 
not know if it is related to the sinus problems."  It is also 
at odds with the VA audiometric examination which clearly 
documents that the Veteran refused to provide a specific date 
or incident of onset of tinnitus.  The audiologist was 
careful to document this issue in the report and all the 
Veteran would state was that he had had it a long time.  

The Veteran reported on several occasions that he served in 
Vietnam in 1964 and 1965, but NPRC only certified some 
5 months and 3 weeks of service in Vietnam in 1965.  The 
Veteran reported at audiometric examination that he had no 
post-service recreational exposure, but in 2003 he told a 
private physician that he would be sitting in a deer blind 
that coming weekend, and deer hunting is universally 
recognized as an exposure to acoustic trauma, if the weapon 
is fired.  There also appears to be some overlay in this case 
with a history of chronic symptoms of allergy and sinus which 
are not documented during service, but which are well 
documented commencing with the records available to VA from 
2003 forward.

The Board also finds it unfortunate that the Veteran did not 
make the effort to ensure that VA had access to and review of 
all of his post-service audiometric examinations which he 
claimed had been provided him in post-service employment, and 
also with records of his motor vehicle accident in 1986 with 
subsequent surgical placement of tubes in either the left or 
both ears by the Mayo Clinic thereafter.  The Veteran was 
certainly provided VCAA notice and medical releases and he 
clearly did not take action to either secure these records 
and provide them to VA directly, or to provide properly 
completed releases so that VA could collect them on his 
behalf.  The Board also notes that private employers do not 
ordinarily provide their employees with periodic audiometric 
testing unless those employees work in a noise-hazard 
environment.

It is also significant that both 2003 private records and the 
March 2006 VA audiometric examination both corroborate that 
the Veteran had been involved in a motor vehicle accident 
with likely skull fracture and left inner ear damage in 1986 
which required surgical intervention, and the VA audiologist 
specifically noted that while bilateral sensorineural hearing 
loss was identified, there was also a clearly superimposed 
conductive left ear hearing loss almost certainly 
attributable to this post-service motor vehicle accident and 
subsequent surgery therefor.  Tinnitus was exclusively on the 
left, and that was the side affected most in the motor 
vehicle accident and subsequent surgery.  There is only one 
record review with a competent clinical opinion with current 
examination on file and that is the March 2006 VA audiometric 
examination, and the opinion from this examination is solidly 
against the Veteran's claims for hearing loss and for 
tinnitus.  


ORDER

Entitlement to service connection for hearing loss and 
tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


